DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-2, 4, 6-7, 9-11, 13, and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Christie (U.S. 2019/0261549) in view of Jilani (U.S. 4,099,576).
Regarding claim 1, Christie discloses (Fig. 1, 29A-I) a ground engaging agricultural tillage blade comprising: a disc (140) having a central opening (150) adapted to be attached to an implement for rotation about an axis of rotation; the disc having an outer periphery; and a plurality of step plane notches (112, 29112) in the disc from a location substantially at the outer periphery to the central opening, wherein each step plane notch comprises a width, a depth, and an angle of opening, wherein the angle of opening is between 80 and 135 degrees (see below; the geometry of the notch openings of 

    PNG
    media_image1.png
    149
    398
    media_image1.png
    Greyscale

From Fig. 1 of Christie

    PNG
    media_image2.png
    384
    957
    media_image2.png
    Greyscale

From Fig. 29A of Christie
However, Jilani discloses (Fig. 3, like reference numbers shown in Fig. 1) a ground engaging agricultural tillage blade comprising: a disc (10) having a plurality of step plane notches (12), wherein a depth of each notch is uniform along a width of the same notch (Col. 4, lines 31-33).  Jilani teaches that flat-bottomed notched are advantageous and have excellent cutting capability (Col. 4, lines 33-36).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a uniform depth along the width of each notch of Christie in order to provide an advantageous cutting capability, as taught by Jilani.
Regarding claim 2, Christie further discloses (Fig. 1, 29A-I) in the combination above that the notch depths are uniform among the step plane notches (112).
Regarding claim 4, Christie further discloses (Fig. 24) in the combination above that the disc may be convex on one side and concave on the other.
Regarding claim 6, Christie further discloses (Fig. 71a-e) in the combination above that a hub (7152) may be attached to the disc around the central opening.
Regarding claim 7, Christie further discloses (Fig. 1, 71a-e) in the combination above that substantially aligned holes (152) are disposed through the blade and through the hub and threaded fasteners (six shown around periphery of hub 7152) extend through the aligned holes for holding the hub fixed to the blade ([0226]).
Regarding claim 9, Christie further discloses (Fig. 1, 29A-I) a ground engaging agricultural tillage blade apparatus comprising: a disc (140) having a central opening (150) adapted to be attached to an implement for rotation about an axis of rotation; the disc having an outer periphery; a plurality of step plane notches (112) in the disc from a location substantially at the outer periphery to the central opening; and a hub (Fig. 71a-e, 7152) being attached to the disc around the central opening, wherein each step plane notch comprises a width, a depth, and an angle of opening, wherein the angle of opening is between 80 and 135 degrees (see above; the geometry of the notch openings of each embodiment allows for a number of angles to be measured based on, for example, peak-to-peak lines, corner-to-trough lines, lines of inclination, tangent lines, and possibly more).  Christie does not disclose a uniform depth along the width of each notch.
Jilani discloses (Fig. 3, like reference numbers shown in Fig. 1) a ground engaging agricultural tillage blade apparatus comprising: a disc (10) having a plurality of step plane notches (12), wherein a depth of each notch is uniform along a width of the same notch (Col. 4, lines 31-33).  Jilani teaches that flat-bottomed notched are advantageous and have excellent cutting capability (Col. 4, lines 33-36).  For at least this reason, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a uniform depth along the width of each notch of Christie.
Regarding claim 10, Christie further discloses (Fig. 1, 71a-e) in the combination above that substantially aligned holes (152) are disposed through the blade and through the hub and threaded fasteners (six shown around periphery of hub 7152) extend through the aligned holes for holding the hub fixed to the blade ([0226]).
Regarding claim 11, Christie further discloses (Fig. 68c) in the combination above that the apparatus may further comprise at least two discs.
Regarding claim 13, Christie further discloses (Fig. 1, 29A-I) in the combination above that the notch depths are uniform among the step plane notches (112).
Regarding claim 15, Christie further discloses (Fig. 24) in the combination above that the disc may be convex on one side and concave on the other.

Claims 3 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of Jilani and further in view of Hulin (EP 3,087,815).
Christie in view of Jilani discloses the elements of claims 1 and 9 as described above, but does not disclose varying depths between notches or that depths are 50% or less of widths.
However, Hulin discloses (Fig. 1a) a notched disc (1) for agricultural machines having step plane notches (2, 3), wherein each step plane notch comprises a depth which is 50% or less of the width of the respective notch (possible dimensions described [0017]-[0020] include those of the claimed ratio of 50% or less) and wherein the depths vary between the step plane notches.  Hulin teaches ([0008]) that the disclosed differently-notched disc is advantageous in that it compromises the advantages of a plain disc (life time) with those of a notched disc (efficient surface and residue cutting).
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the described structure taught by Hulin in the discs of Christie in order to provide an advantageous life time combined with an advantageous cutting action..

Claims 8, 12, 17-18, and 20-23 are rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of Jilani and further in view of Miller (U.S. 4,016,935).
Regarding claims 8 and 12, Christie in view of Jilani discloses the elements of claims 6 and 9 as described above.  Christie also discloses that the disc is for a variety of agricultural purposes in which cutting a surface, mulching, tilling, flowing, or aerating soil are necessary ([0150]-[0157]).  Christie does not disclose spacer spools disposed on a shaft between discs, but provides that the disc may be mounted to an existing implement, for instance by replacing discs of an implement, for a plurality of applications ([0226]).
Miller discloses (Fig. 1-9) a harrow disc gang, wherein a spacer spool (36) is disposed on a shaft between two discs and the spacer spool extends radially outward by a distance.
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mount the discs of Christie in view of Jilani on a shaft with spacer spools as taught by Miller in order to utilize the discs over a wide area by constraining the discs a distance away from each other.
Regarding claim 17, Christie discloses (Fig. 1, 29A-I) a ground engaging agricultural tillage blade apparatus comprising: at least two discs (140; Fig. 68c), each having a central opening (150) adapted to be attached to an implement for rotation about a substantially horizontal axis of rotation; each disc having an outer periphery; and a plurality of step plane notches (112) in each disc from a location substantially at the outer periphery to the central opening, wherein each step plane notch comprises a width, a depth, and an angle of opening, wherein the angle of opening is between 80 and 135 degrees (see above; the geometry of the notch openings of each embodiment allows for a number of angles to be measured based on, for example, peak-to-peak lines, corner-to-trough lines, lines of inclination, tangent lines, and possibly more).
Jilani discloses (Fig. 3, like reference numbers shown in Fig. 1) a ground engaging agricultural tillage blade apparatus comprising: a disc (10) having a plurality of step plane notches (12), wherein a depth of each notch is uniform along a width of the same notch (Col. 4, lines 31-33).  Jilani teaches that flat-bottomed notched are advantageous and have excellent cutting capability (Col. 4, lines 33-36).  For at least this reason, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide a uniform depth along the width of each notch of Christie.
Christie discloses that the disc is for a variety of agricultural purposes in which cutting a surface, mulching, tilling, flowing, or aerating soil are necessary ([0150]-[0157]).  Christie does not disclose spacer spools disposed on a shaft between discs, but provides that the disc may be mounted to an existing implement, for instance by replacing discs of an implement, for a plurality of applications ([0226]).Miller discloses (Fig. 1-9) a harrow disc gang, wherein a spacer spool (36) is disposed on a shaft between two discs and the spacer spool extends radially outward by a distance.  It would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to mount discs of Christie in view of Jilani on a shaft with spacer spools as taught by Miller in order to utilize the discs over a wide area by constraining the discs a distance away from each other.
Regarding claim 18, in the combination above Christie further discloses (Fig. 1, 29A-I) that the notch depths are uniform among the step plane notches (112).
Regarding claim 20, in the combination above Christie further discloses (Fig. 24) that each disc may be convex on one side and concave on the other.
Regarding claim 22, in the combination above Christie further discloses (Fig. 71a-e) that a central hub (7152) may be attached to at least one disc around a central opening, which may be used on a shaft of discs and spacer spools as taught by Miller (hub indicated at 32, 38 of Fig. 1, 5).
Regarding claim 23, in the combination above Christie further discloses (Fig. 1, 71a-e) that substantially aligned holes (152) are disposed through the blade and through the hub and threaded fasteners (six shown around periphery of hub 7152) extend through the aligned holes for holding the hub fixed to the blade ([0226]).

Claim 19 is rejected under 35 U.S.C. 103 as being unpatentable over Christie in view of Jilani and Miller and further in view of Hulin.
Christie in view of Jilani and Miller teaches the elements of claim 17 as described above, but does not teach varying depths among the at least two discs or that depths are 50% or less of widths.
However, Hulin discloses (Fig. 1a) a notched disc (1) for agricultural machines wherein the step plane notches (2, 3) are of varying depths among the disc, and wherein each step plane notch comprises a depth which is 50% or less of the width of the respective notch (possible dimensions described [0017]-[0020] include those of the claimed ratio of 50% or less).  Hulin teaches ([0008]) that the disclosed differently-notched disc is advantageous in that it compromises the advantages of a plain disc (life time) with those of a notched disc (efficient surface and residue cutting).  
Thus, it would have been obvious to one having ordinary skill in the art prior to the effective filing date of the claimed invention to provide the described structure taught by Hulin in the discs of Christie, Jilani, and Miller in order to provide an advantageous life time combined with an advantageous cutting action.

Response to Arguments
Applicant's arguments filed 9/1/2021 have been fully considered but they are not persuasive.
Applicant argues with regard to the claims in general that Christie fails to include step plane notches anywhere throughout the reference.
However, various embodiments figured throughout Christie clearly show step plane notches (e.g., Figs. 1 and 29A-I; 112, 29112).  It is noted that reciting that a notch is a “step plane notch” without positively reciting the structure that imparts a “step plane” quality to the notch does not garner patentable weight, since it is not clearly conveyed what such a quality could or could not be.  It is contemplated that Applicant may intend to impart that a tangent line of said notch is substantially parallel to a tangent line of an adjacent peak of said notch; however, insofar as this may be the case, the notches of Christie do in fact have such structure.  At the very least, the uniform notch depth taught by Jilani imparts a very distinct “step” from a trough of each notch to an adjacent peak, said trough and peak being substantially parallel.
Applicant further argues with regard to the claims in general that Christie fails to teach that an angle of opening of each step plane notch is between 80 and 135 degrees.
However, as exemplified in the rejections above, the geometry of disc notches generally disclosed in the prior art of record allows for “opening angles” to be interpreted in a number of ways.  For example, “opening angles” may be interpreted as comprising peak-to-peak lines, corner-to-trough lines, lines of inclination, tangent lines, and possibly more.  Many of such reasonably interpreted “opening angles” of Christie, as shown above, are clearly within the claimed range of 80 to 135 degrees.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IAN A NORMILE whose telephone number is (571)272-4527.  The examiner can normally be reached on 8-4 EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, THOMAS WILL can be reached on (571) 272-6998.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/THOMAS B WILL/Supervisory Patent Examiner, Art Unit 3671                                                                                                                                                                                                        




/I.A.N./Examiner, Art Unit 3671